Citation Nr: 0730489	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-40 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD), to include as due to mustard gas exposure.

3.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
residuals of a right clavicle fracture.

4.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a right clavicle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from November 1980 to August 
1981.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran appeared before the 
undersigned Veterans Law Judge in July 2007 and delivered 
sworn testimony via video conference hearing in Indianapolis, 
Indiana.

A rating decision in March 2007, in pertinent part, granted 
service connection for hearing loss, tinnitus, and 
intractable cephalalgias, and assigned initial ratings for 
those disabilities.  The veteran has not expressed 
disagreement with the March 2007 rating decision.

At the July 2007 Board hearing the veteran clarified that he 
was seeking service connection for a low back disability 
solely on a direct basis.


FINDINGS OF FACT

1.  Competent medical evidence of record demonstrates that a 
lumbar spine disability was initially clinically demonstrated 
years after service, and has not been shown by competent 
medical evidence to be etiologically related to active 
service.

2.  The competent evidence of record does not demonstrate 
that the veteran has a respiratory disability related to 
service.

3.  A cervical spine disability was initially demonstrated 
years after discharge from service, and the objective medical 
evidence fails to establish a nexus or link between cervical 
spine disability and the veteran's active service or service-
connected right shoulder disability.

4.  The veteran's right shoulder disability involves 
arthritis and tendon tears and is manifested by pain and 
limitation of motion of the right (minor) arm to shoulder 
level; there is no evidence of ankylosis or impairment of the 
humerus.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  A respiratory disability, to include COPD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

3.  A cervical spine disability was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred or aggravated, and is not proximately due to 
or chronically aggravated by service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2006).

4.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for residuals of a right clavicle 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5201, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in June 2004, September 2004, and May 
2006, the veteran was informed of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of the claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  The VCAA 
letters informed the veteran that he should submit any 
medical evidence pertinent to his claims.  VCAA notice was 
provided prior to the initial adjudication.  Pelegrini.

During the course of this appeal VA amended 38 C.F.R. § 
3.310, pertaining to secondary service connection claims.  
While the veteran has not been apprised of the above 
amendment, the Board points out that the amendment was 
intended to conform the regulation to the Court's decision in 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc), and 
that the veteran has already been apprised (including in the 
September 2006 supplemental statement of the case) that 
service connection may be granted where a nonservice-
connected disorder has been aggravated by a service-connected 
disability.  Accordingly, the Board finds that the veteran 
will not be prejudiced by adjudication of his claim at this 
time without first advising him of the text of the amended 38 
C.F.R. § 3.310(b).

The veteran's claim for service connection for a right 
shoulder disability was substantiated in the February 2005 
rating decision, and VA no longer has any further duty to 
notify the veteran how to substantiate that service 
connection claim.  Moreover, his filing a notice of 
disagreement as to the initial disability rating did not 
trigger additional section 5103(a) notice.  Rather, VA was 
then required to fulfill its statutory duties under 38 U.S.C. 
§§ 5104 and 7105 and regulatory duties under 38 C.F.R. § 
3.103.  In this regard, the Board notes that the appellant 
has been provided the pertinent Diagnostic Code criteria for 
evaluating the service-connected disability at issue.

In March 2006 the veteran was provided with the notice 
regarding effective dates of awards.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA treatment records and VA examinations 
that have addressed the medical matters presented by this 
appeal.  38 C.F.R. § 3.159(c)(4).  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding, and he did not respond to a May 2006 
letter requesting further information concerning asserted 
mustard gas exposure.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, such as arthritis, 
will be presumed if they become manifest to a compensable 
degree within the year after service.  38 C.F.R. §§ 3.307, 
3.309(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

I.  Low back disability.

Service medical records show no complaints related to the 
veteran's low back.  The August 1981 discharge examination 
report indicates that the veteran's spine was clinically 
evaluated as normal.  The veteran specifically denied having 
any recurrent back pain on the Medical History portion of the 
August 1981 separation examination.

The evidence of record reveals that the first medical 
evidence of a low back disability was upon a September 2004 
VA spine examination.  At that examination, the veteran 
informed the examiner that he had injured his back in 1985, 
while, according to the veteran, he was in the military.  The 
diagnosis was degenerative disease of the lumbar spine 
"after injury in 1985 while in the military."

The medical evidence of record fails to indicate that the 
veteran had a low back disability during service, within a 
year of discharge from service, or that his current low back 
disability is related to service.  While the September 2004 
VA examiner linked the veteran's low back injury to an 
accident in 1985, the Board notes that the veteran was not on 
active duty in 1985.

In short, the competent evidence of record does not 
demonstrate that the veteran has a low back disability 
related to service.  The preponderance of the evidence is 
against service connection for a low back disability.

II.  Respiratory disability, to include COPD, to include as 
due to mustard gas exposure.

The veteran asserts that he has a respiratory disability as a 
result of exposure to mustard gas during service.  At his 
July 2007 Board hearing, the veteran indicated that during 
service his platoon was exposed to mustard gas during a 
training mission.

Neither service medical or service personnel records indicate 
that the veteran was exposed to mustard gas or any such 
chemical agent.  Further, service medical records show no 
complaints related to shortness of breath or respiratory 
problems.  The August 1981 discharge examination report 
indicates that the veteran's lung and chest were clinically 
evaluated as normal.  The veteran specifically denied having 
any shortness of breath on the Medical History portion of the 
August 1981 separation examination.

At a September 2004 VA respiratory examination the veteran 
stated that he had shortness of breath, even with mild 
physical activity, since 1981.  The examiner noted that the 
veteran had mild COPD, and also observed that a chest X-ray 
revealed old granulomatous disease.

The competent evidence of record does not demonstrate that 
the veteran has a respiratory disability related to service.  
No such problems were noted during service, and a respiratory 
disability was not clinically manifested until more than 20 
years following service, and no health professional has 
linked a respiratory disability, including COPD, to the 
veteran's service.  The preponderance of the evidence is 
against service connection for a respiratory disability, 
including COPD.

III.  Cervical spine disability, to include as secondary to 
service-connected residuals of a right clavicle fracture.

The veteran assets that he has a cervical spine disability 
that is related to his service and his service-connected 
right shoulder disability.  At his July 2007 Board hearing he 
essentially stated that his shoulder disability had adversely 
impacted his neck and neck muscles.

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service medical records reveal no complaints or diagnosis of 
any cervical spine or neck disability.  The August 1981 
discharge examination report indicates that the veteran's 
spine and neck were clinically evaluated as normal.

Medical records reveal that the veteran was not diagnosed 
with a cervical spine disability until 1999.

The evidence of record does not support a grant of service 
connection for cervical spine disability on a direct or 
presumptive basis.  There are no contemporaneous treatment 
records or other documented evidence of any findings or 
treatment for cervical spine disability in service or within 
one year subsequent to service separation.  While the 
September 2004 VA examiner linked the veteran's cervical 
spine disability to an accident in 1985, the Board notes that 
the veteran was not on active duty in 1985.

There is also no competent medical evidence demonstrating 
that the veteran's cervical spine disability is proximately 
due to or chronically aggravated by service-connected right 
shoulder disability.  The Board observes that the veteran 
stated at his July 2007 Board hearing that a physician had 
reviewed a MRI and had purportedly commented that his neck 
condition was related to the right clavicle fracture.  
However, a review of the December 2006 VA examination reveals 
that the examiner, in discussing the MRI, while linking 
additional shoulder disability to the original shoulder 
disability, did not link any cervical spine disability to the 
right shoulder disability.

The preponderance of the evidence is against service 
connection for a cervical spine disability.

Conclusion to service connection claims

The Board has reviewed the veteran's statements and July 2007 
Board hearing testimony.  However, as a layperson, he is not 
competent to opine on a matter that requires medical 
knowledge, such as a question of current diagnosis or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule.  In this case, however, there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a more favorable determination.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Right clavicle fracture.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

A rating decision in February 2005 granted service connection 
for residuals of a right clavicle fracture and assigned a 0 
percent disability rating, effective April 29, 2004.  A June 
2005 RO decision increased the rating for right shoulder 
disability to 10 percent, effective April 29, 2004, and a 
March 2007 RO decision increased the rating for right 
shoulder disability to 20 percent, also effective April 29, 
2004.  

The veteran's right shoulder disability includes supra and 
infraspinatus tendon tears as well as osteoarthritis of the 
glenohumeral joint.  Medical evidence reveals that the 
veteran is left-handed.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

Limitation of motion of the shoulder is evaluated under 
Diagnostic Code 5201.  This code provides for a 20 percent 
evaluation for limitation of motion of the major or minor arm 
when motion is possible to the shoulder level.  Limitation of 
motion to midway between the side and shoulder level warrants 
a 30 percent evaluation for the major shoulder, and a 20 
percent evaluation for the minor shoulder.  Limitation of 
motion to 25 degrees from the side warrants a 40 percent 
evaluation for the major shoulder, and 30 percent for the 
minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  The Board further notes 
that, under the laws administered by VA, a distinction is 
made between major (dominant) and minor upper extremities for 
rating purposes.  In the instant case, the veteran's right 
shoulder is considered the minor upper extremity.

On review of the objective medical findings, including those 
reported on VA examinations in February 2007, December 2006, 
March 2005, and September 2004, the Board finds that the 
veteran has consistently been able to raise his right arm to 
near or above the shoulder level.  Specifically, on the most 
recent VA examination in July 2007, physical examination 
revealed that the veteran had range of motion on forward 
flexion of the right arm to 90 degrees and had abduction of 
the right arm to 70 degrees.  The range of motion findings 
contained in the July 2007 VA examination are the most 
favorable to the veteran of record.  Such range of motion is 
at or near the shoulder level, and clearly does not warrant a 
rating in excess of 20 percent for the right (minor) 
shoulder.  Without objective medical evidence showing 
limitation of motion of the right arm to 25 degrees from the 
side, an increased rating is not warranted for the right 
shoulders under Diagnostic Code 5201.

As a general matter, in evaluating musculoskeletal 
disabilities, VA must determine whether the joints in 
question exhibit weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joints are 
used repeatedly over a period of time.  DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Here, however, a higher rating is not warranted even 
considering the factors involved in DeLuca.  The veteran 
enjoys range of motion of the right arm to the near the 
shoulder level-far from the limitation of motion required for 
an increased rating for the right shoulder.  The veteran had 
right shoulder strength of 4/5 on the December 2006 VA 
examination ,and the February 2007 examiner noted that the 
veteran lost only 5 degrees of motion upon repetitive use due 
to pain and lack of endurance.  The evidence simply does not 
establish that the veteran's limitation of motion, even with 
consideration of his complaints of pain and weakness, comes 
near a finding of motion limited to 25 degrees from the side 
so as to warrant a 30 percent rating for the right (minor) 
arm.

The Board notes that as the veteran no impairment of the 
humerus or ankylosis of the scapulohumeral articulation, a 
rating in excess of 20 percent under Diagnostic Code 5200 
(ankylosis of the scapulohumeral articulation) or Diagnostic 
Code 5202 (other impairment of the humerus) is not for 
application.  A rating of 20 percent is the maximum rating 
allowed under Diagnostic Code 5203 (impairment of the 
clavicle or scapula).

In conclusion, the evidence of record does not support an 
evaluation in excess of 20 percent for right shoulder 
disability for any portion of the rating period on appeal.

As the preponderance of the evidence is against an initial 
higher rating for the disability on appeal, the benefit of 
the doubt rule is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that any of the veteran's disability on appeal has 
required frequent hospitalization, or that manifestations of 
the disability exceed those contemplated by the schedular 
criteria.  There is no suggestion in the record that the 
right shoulder disability, by itself, has resulted in marked 
interference with employment.  Therefore, assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

Service connection for a low back disability is denied.

Service connection for a respiratory disability, to include 
chronic obstructive pulmonary disease (COPD), to include as 
due to mustard gas exposure, is denied.

Service connection for a cervical spine disability, to 
include as secondary to service-connected residuals of a 
right clavicle fracture is denied.

An initial evaluation in excess of 20 percent for residuals 
of a right clavicle fracture is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


